Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with
attorney Janaki K. Davda on 09/22/2021.

This listing of claims will replace all prior versions, and listings, of claims in the
application:
1. (Currently Amended) A computer-implemented method, comprising operations for: 
generating a score for a command for each user of a plurality of users based on a command execution history of the command by each of the plurality of users, wherein the score for the command is generated for each user by: 
generating a first score for the user based on how often the user executes the command successfully using, from a scores table, total attempts of execution of the command and successful attempts of execution of the command;	 generating a second score for the user based on how many parameters of the command the user included in the command using, from the scores table, a number of , wherein values of the command parameters comprise arguments used with the command during command execution to identify different suggestions for command completion;
 and generating the score for the command, using one or more weights, based on the first score and the second score;	 generating a command template with the command and parameters of the command in an order based on the command execution history of a user of the plurality of users having a highest score;	 and in response to receiving a portion of a new command, providing suggestions for automatically completing the command using the command template.  

2. (Cancelled)  

3. (Previously Presented) The computer-implemented method of claim 1, further comprising operations for: in response to determining that another user has a higher score than the user having the highest score, updating the command template based on the command executed by the another user.  

4. (Original) The computer-implemented method of claim 1, further comprising operations for: in response to receiving another command, normalizing an order of the parameters of the another command using the command template.  



6. (Original) The computer-implemented method of claim 1, further comprising operations for: masking one or more arguments of corresponding parameters of the command.  

7. (Original) The computer-implemented method of claim 1, wherein a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method.  

8. (Currently Amended) A computer program product, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by at least one processor to perform operations comprising: 
generating a score for a command for each user of a plurality of users based on a command execution history of the command by each of the plurality of users, wherein the score for the command is generated for each user by: 
, wherein values of the command parameters comprise arguments used with the command during command execution to identify different suggestions for command completion;	 and generating the score for the command, using one or more weights, based on the first score and the second score;	 generating a command template with the command and parameters of the command in an order based on the command execution history of a user of the plurality of users having a highest score;	 and in response to receiving a portion of a new command, providing suggestions for automatically completing the command using the command template.  

9. (Cancelled)  

10. (Previously Presented) The computer program product of claim 8, wherein the program code is executable by the at least one processor to perform further operations comprising: in response to determining that another user has a higher score than the 

11. (Original) The computer program product of claim 8, wherein the program code is executable by the at least one processor to perform further operations comprising: in response to receiving another command, normalizing an order of the parameters of the another command using the command template.  

12. (Previously Presented) The computer program product of claim 8, wherein the program code is executable by the at least one processor to perform further operations comprising: determining whether execution of the command is unsafe using a dictionary of unsafe keywords;	 in response to determining that the execution of the command is unsafe, providing a notification;	 and in response to determining that the execution of the command is safe, executing the command.  

13. (Original) The computer program product of claim 8, wherein the program code is executable by the at least one processor to perform further operations comprising: masking one or more arguments of corresponding parameters of the command.  



15. (Currently Amended) A computer system, comprising: 
one or more processors, one or more computer-readable memories and one or more computer-readable, tangible storage devices;	 and program instructions, stored on at least one of the one or more computer-readable, tangible storage devices for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, to perform operations comprising: 
generating a score for a command for each user of a plurality of users based on a command execution history of the command by each of the plurality of users, wherein the score for the command is generated for each user by: 
generating a first score for the user based on how often the user executes the command successfully using, from a scores table, total attempts of execution of the command and successful attempts of execution of the command;	 generating a second score for the user based on how many parameters of the command the user included in the command using, from the scores table, a number of total parameters available for the command and a number of parameters included by the user in the command, wherein values of the command parameters comprise arguments used with the command during command execution to identify different suggestions for command completion;for the command, using one or more weights, based on the first score and the second score;	 generating a command template with the command and parameters of the command in an order based on the command execution history of a user of the plurality of users having a highest score;	 and in response to receiving a portion of a new command, providing suggestions for automatically completing the command using the command template.  

16. (Cancelled)  

17. (Previously Presented) The computer system of claim 15, wherein the operations further comprise: in response to determining that another user has a higher score than the user having the highest score, updating the command template based on the command executed by the another user.  

18. (Original) The computer system of claim 15, wherein the operations further comprise: in response to receiving another command, normalizing an order of the parameters of the another command using the command template.  

19. (Previously Presented) The computer system of claim 15, wherein the operations further comprise: determining whether execution of the command is unsafe using a dictionary of unsafe keywords;	 in response to determining that the execution of the command is unsafe, providing a notification;

20. (Original) The computer system of claim 15, wherein a Software as a Service (SaaS) is configured to perform the operations of the computer system.  

21. (Previously Presented) The computer system of claim 15, wherein the operations further comprise: masking one or more arguments of corresponding parameters of the command.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171